Citation Nr: 0900466	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to April 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In his June 2005 substantive appeal, the veteran 
requested a Board hearing at the local RO.  However, this 
request was subsequently withdrawn in August 2005.  The Board 
previously remanded this case for issuance of a supplemental 
statement of the case in September 2007.   

Additional VA treatment records were associated with the 
claims file after the last supplemental statement of the 
case.  However, as these records mainly pertain to the 
veteran's mental health and are, otherwise, duplicates of 
prior VA treatment records, the Board finds that RO 
consideration of these records is not necessary.  

The Board notes that the issues of a higher rating for the 
veteran's service-connected PTSD was also on appeal.  
However, in a July 2008 statement, the veteran withdrew his 
appeal with respect to this issue.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration of this issue.  See 38 C.F.R. § 20.204


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is bilateral 
tinnitus otherwise related to such service. 

2.  The veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

3.  Skin disability was not manifested during the veteran's 
active duty service, nor is it otherwise related to the 
veteran's active duty service, including exposure to 
herbicides. 
  
4.  Arthritis was not manifested during the veteran's active 
duty service, nor is it otherwise related to the veteran's 
active duty service

5.  The veteran does not currently have a diagnosis of 
neuropathy for service connection purposes.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Skin disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  Arthritis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  Neuropathy was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is neuropathy 
due to or the result of the veteran's service connected 
diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2004 and August 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the VCAA notices did not clearly address the 
criteria for entitlement under a secondary theory of 
entitlement.  However, given that the Board determines below 
that the veteran does not currently have a diagnosis of 
neuropathy, there is no prejudice to the veteran in the 
issuance of a final decision because it was not necessary to 
address whether the veteran's disability was secondary to his 
service-connected diabetes mellitus.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby). 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2004, which was prior to the 
February 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent notices were provided after 
the initial decision.  However, the deficiency in the timing 
of these notices was remedied by readjudication of the issues 
on appeal in subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issues of service connection for tinnitus 
and hearing loss, the veteran was afforded a VA examination 
in June 2004.  Further, with respect to the issue of 
neuropathy, the veteran was afforded VA examinations in June 
2004 and July 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide these issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

With respect to the remaining issues on appeal, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met with respect to these 
issues. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his skin disability and arthritis, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
hypertension in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disabilities 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R. § 3.102 (2007) (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of skin disability or arthritis.  Because the 
evidence does not establish that the veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection for skin disability or arthritis, 
it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds it unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of skin disability or 
arthritis in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Tinnitus

The veteran is seeking service connection for tinnitus.  
Service medical records are silent with respect to any 
reports of tinnitus or ringing in the ears.  Although a 
January 1972 service examination prior to discharge showed 
questionable decreased auditory acuity, there was no notation 
concerning tinnitus.  In a subsequent April 1972 statement, 
the veteran provided that there had been no change in his 
medical condition since the January 1972 examination.  
Nevertheless, although the veteran's service medical records 
do not contain any documentation of tinnitus during service, 
the VA has determined that the veteran did engage in combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable and the veteran's assertions regarding combat 
related noise exposure are accepted despite the lack of 
supporting documentation in service medical records.

The first post medical evidence of tinnitus is a March 2004 
VA treatment record,  which was 32 years after discharge.  
The veteran presented with a request for evaluation of 
tinnitus.  The assessment was tinnitus.  However, the 
examiner did not provide an etiological opinion.  The 
remaining treatment records are silent with respect to the 
veteran's tinnitus.  

The veteran was afforded VA examination in June 2004.  The 
veteran complained of bilateral constant tinnitus, which he 
stated was of moderate severity and had been in place since 
service.  The veteran reported that his military exposure 
consisted of working as a cobra gun ship mechanic and that 
ear protection was either inadequate or not used at all.  The 
veteran also indicated that he was in combat in Vietnam and 
had significant noise exposure at that time from working on 
jet engines as well as from weapons, including guns, rockets 
and explosions.  Subsequent to service, the veteran worked as 
an industrial mechanic and an electrician in a machine shop.  
However, he stated that he used ear protection over the ears.  
The examiner noted that the otologic examination was 
unremarkable.  Review of service medical records were 
negative for tinnitus.  At separation, the veteran was noted 
to have perfect audiometric thresholds.  The diagnosis was 
bilateral constant tinnitus.  The examiner opined that since 
the review of the service medical records was negative for 
tinnitus, and since the veteran had completely normal 
audiometric thresholds present at separation from service, it 
would appeal that the veteran's bilateral tinnitus most 
likely occurred subsequent to separation of service.  The 
most likely etiology of the veteran's tinnitus was 
presbycusis.  Therefore, it was the examiner's opinion that 
it was less likely than not that the veteran's current 
tinnitus was related to military acoustic trauma.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for tinnitus is not warranted.  
Although the veteran was exposed to combat noise exposure in 
service, the June 2004 VA audiological examination report 
stated that the veteran's bilateral tinnitus was less likely 
than not related to military acoustic trauma.  Significantly, 
there is no medical evidence of record to refute this 
opinion.  Further, the first medical record is 32 years after 
service so there is no supporting evidence of a continuity of 
pertinent symptomatology.  

The Board acknowledges the veteran's statements indicating 
that he has had tinnitus since service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Here, the veteran is 
competent to say that he experienced symptoms while in 
service.  However, while the veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
medical evidence of record, specifically, the June 2004 VA 
examination.  

Thus, a preponderance of the evidence is against the 
veteran's claim for tinnitus.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The veteran is also seeking service connection for bilateral 
hearing loss.  Service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service medical records are silent with respect to any 
reports of hearing loss.  However, the January 1972 service 
examination prior to discharge showed that questionable 
decreased auditory acuity.  Nevertheless, the examination 
showed pure tone thresholds, in decibels, as follows:  

HERTZ


500
1000
2000
3000
4000
Right 
0
0
0
/
0
Left
0
0
0
/
0

In a subsequent April 1972 statement, the veteran provided 
that there had been no change in his medical condition since 
the January 1972 examination.  Again, the VA has determined 
that the veteran did engage in combat.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are applicable and the 
veteran's assertions regarding combat related noise exposure 
are accepted despite the lack of supporting documentation in 
service medical records.

The first post service medical evidence concerning hearing 
loss is the June 2004 VA audiological evaluation, which found 
pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
5
10
15
10
15
Left
10
10
15
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner found normal hearing with 
mild sensorineural hearing loss at 8000 hertz in the right 
ear; and normal hearing with mild sensorineural hearing loss 
at 6000 and 8000 hertz in the left ear.  The diagnosis was 
bilateral minimal high frequency hearing loss.  Essentially, 
the veteran reported the same history of noise exposure as 
outlined above for tinnitus.  Although the veteran did not 
meet the criteria under 38 C.F.R. § 3.385 for hearing loss 
disability, the examiner still opined that the veteran's 
hearing loss was less likely than not related to military 
acoustic trauma for the same reasons as given above for 
tinnitus.  No other competent medical evidence in the record 
indicates a hearing loss disability in accordance with 38 
C.F.R.  § 3.385. 

The Board acknowledges that the veteran was exposed to combat 
noise in the military and that the January 1972 service 
examination noted questionable decreased auditory acuity.  
However, when comparing the June 2004 examination results to 
the regulatory criteria set forth in 38 C.F.R. § 3.385, the 
Board must conclude that the preponderance of the evidence is 
against a finding that the veteran currently suffers from 
bilateral hearing loss disability as defined for VA 
compensation purposes.  According to the June 2004 
examination, the veteran did not have an auditory threshold 
of 40 decibels or greater in any of the frequencies; or 26 
decibels or greater for at least three of the frequencies.  
Further, the veteran's speech recognition scores using the 
Maryland CNC Test were greater than 94 percent.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Thus, service 
connection for bilateral hearing loss is not warranted. 

Skin Disability

The veteran is also seeking service connection for skin 
disability, to include as due to exposure to herbicides.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, (except for chloracne and acute and subacute 
peripheral neuropathy which must be manifested to a degree of 
10 percent or more within a year of the last exposure to an 
herbicide agent during service).  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  In addition, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal with three Bronze Service Stars and the 
Republic of Vietnam Campaign Medal.  Thus, as service records 
show that the veteran served in Vietnam during the applicable 
time period, he is therefore presumed to have been exposed to 
herbicide agents.  38 U.S.C.A. § 1116(f).  

Service medical records are silent with respect to any sort 
of skin problems.  The veteran's January 1972 service 
examination prior to discharge showed that the veteran's skin 
was evaluated as clinically normal.  Again, the April 1972 
statement indicated that there had been no change in the 
veteran's medical condition since the January 1972 
examination.   

The first post service medical evidence of any sort of skin 
problem is a February 1997 private treatment record, which 
was 25 years after the veteran discharge from service.  The 
examiner noted that the veteran had extreme hyperemia in the 
facial area, which appeared to have been attributed to 
alcohol use.  Subsequent 2000 and 2001 private records showed 
an assessment of rosacea and seborreic dermatitis.  VA 
treatment records also showed treatment for rosacea, 
seborreic keratosis and psoriasis.  A January 2004 record 
showed that the veteran reported facial redness since 
Vietnam.  Further, a May 2004 letter from the VA regarding 
the Agent Orange Registry also showed that a diagnosis of 
rosacea was given.  A June 2004 VA examination for diabetes 
also showed a diagnosis of rosacea.  Nevertheless, these 
records do not link the veteran's skin disability to service, 
including exposure to herbicides.   

Initially, the Board notes that significantly, the veteran 
does not have one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).  There is no competent medical evidence 
of record showing that the veteran's skin disability has been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne, or porphyria cutanea tarda.  In that regard, 
the Board again notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for the veteran's skin disability 
on a direct basis.  Service medical records are silent with 
respect to any skin problems.  Moreover, the veteran's 
discharge examination showed that the veteran's skin was 
evaluated as clinically normal.  This is of high significance 
as it demonstrates that trained medical personnel were of the 
opinion that no skin disorder was present at that time.  
Importantly, there is no medical evidence of record linking 
the veteran's skin disability to service, to include exposure 
to herbicides.  Further, it was approximately 25 years after 
service before the first medical evidence of any sort of skin 
problems so there is no supporting evidence of a continuity 
of pertinent symptomatology

Further, the Board has considered the veteran's assertions 
that his skin disability is related to herbicide exposure in 
service.  However, as noted above, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
subjective symptoms concerning his skin.  The veteran has not 
demonstrated that he has the expertise required to diagnose a 
skin disability or provide an etiological opinion.  The fact 
remains that there is no indication that a skin disability 
was present in service or that any diagnosed skin disability 
is linked to service.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury in service, 
and a causal nexus between a current skin disability to 
service, including exposure to herbicides.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for skin disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Arthritis

The present appeal also includes the issue of entitlement to 
service connection for arthritis.  Service medical records 
are silent with respect to any diagnosis of arthritis.  The 
January 1972 service examination showed that the upper 
extremities, feet, lower extremities, spine and other 
musculoskeletal were evaluated as clinically normal.  Again, 
the April 1972 statement showed no change in the veteran's 
medical condition.  Again, as the veteran participated in 
combat activities, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are applicable.  However, the veteran has not 
alleged that any combat injury caused his current arthritis.  

The first post service medical evidence of record of 
arthritis is a May 2002 private treatment record which showed 
an assessment of degenerative joint disease of the right 
knee.  A January 2004 x-ray of the knees showed marked 
narrowing of the medial joint space on the right knee and 
mild osteophytes at the articular bone margin on the left 
knee.  Subsequent VA treatment records showed diagnoses of  
osteoarthritis of the knees and degenerative joint disease of 
the right knee.  Further, a May 2006 x-ray of the left 
shoulder showed minimal degenerative changes.  
Contemporaneous x-rays of the feet also showed mild 
degenerative changes at the first MTP joints bilaterally.   
However, nothing in these records links the veteran's 
arthritis to service.  

Based on the medical evidence of record, the Board must 
conclude that service connection for arthritis is not 
warranted.  Service treatment records are silent with respect 
to any findings of arthritis.  Moreover, there is no medical 
evidence of arthritis within one year of discharge so the 
service incurrence of arthritis can not be presumed.  
Although post service treatment records showed arthritis of 
various joints,  there is no competent medical evidence 
linking the arthritis to service.  Further, as the first post 
service evidence of arthritis is around 2002, which is 
approximately 30 years after discharge from service, there is 
no supporting evidence of a continuity of pertinent 
symptomatology.

The Board acknowledges the veteran's statements indicating 
that his arthritis is related to service.  However, for the 
same reasons outlined above, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury in service, 
and a causal nexus between arthritis to service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for arthritis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



Neuropathy

The present appeal also includes the issue of entitlement to 
service connection for neuropathy, to include as secondary to 
his service-connected diabetes mellitus.  Service connection 
is also warranted for a disability, which is proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board also notes that a revised version of 38 
C.F.R. § 3.310 became effective October 10, 2006.  The 
revised version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  When determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The intended effect of 
this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Service medical records are silent for any complaints of or 
diagnosis of peripheral neuropathy.  The January 1972 service 
examination prior to discharge found the veteran's upper and 
lower extremities and neurologic system to be clinically 
normal and a subsequent statement by the veteran indicated 
that there had been no change in his medical condition since 
that examination.  

Post service treatment records included a March 2001 private 
record that showed an assessment of neuropathy.  Subsequent 
2001 private treatment records also showed an assessment of 
peripheral neuropathies.  Initially, in March 2001, the 
examiner noted tingling and cold feet and stated that it 
could be peripheral neuropathy.  Then, follow up records 
showed an assessment of peripheral neuropathy.  

Significantly, the May 2004 Agent Orange Registry letter 
showed that the veteran had neuropathy, most likely from his 
sugar diabetes mellitus.  Follow up VA treatment records also 
showed an assessment of peripheral neuropathy.  
Significantly, June 2005 and August 2005 VA neurologic 
examinations showed that gross sensation was intact in all 
four extremities and strength was 5/5 in all extremities.  
Reflexes were 2+ and symmetrical in all four extremities.  
Coordination and gait were normal.  However, a July 2006 
treatment record showed that neurologic was grossly 
diminished at the hallux bilateral.  The assessment was 
diabetes mellitus neuropathy.  However, a May 2007 records 
showed bilateral foot pain, possible neuropathy.  

The veteran was afforded a VA examination in June 2004.  The 
claims file was reviewed.  The veteran reported leg pain for 
16 years.  Examination of the lower extremities found 
vibratory sense a little less on the right than the left, but 
definitely present in both lower extremities.  The veteran 
had pain sensation in all four extremities, but sense was 
normal.  The examiner found that the presence of almost 
normal sensory nerve findings, a history of leg pain for 16 
years, and the findings of a very high longitudinal arch 
bilaterally all point to plantar fasciitis as the cause of 
the veteran's pain, not diabetic neuropathy.  The impression 
was plantar fasciitis, more symptomatic left than right.  

The veteran was afforded another VA examination in June 2006.  
The claims file was reviewed.  The veteran reported that he 
was diagnosed with diabetes mellitus, type II, in 2000.  He 
stated that he had foot pain for 15 years and described 
numbness and tingling on the bottom of his feet since 2000.  
He also complained of numbness and tingling of his fingers 
for the past three years.  Since Vietnam, the veteran had 
been drinking from 30 to 60 beers a days.  However, he quit a 
year ago.  His memory was quite compromised and had gotten 
worse over the last two to three years.  Examination of the 
extremities revealed no peripheral edema, cyanosis or 
clubbing.  Dorsalis pedis pulse was 1/4 and posterior tibial 
pulse was 2/4 bilaterally.  The tendon reflexes at the knees 
were 3/4 and were absent at the ankles.  There was normal 
sensation to pinprick and vibratory stimulation of the legs.  
The grip of the hands was reduced by 30 percent.  The tendon 
reflexes at the elbows were 1/4 and were absent at the wrist.  
Sensation to pinprick of the extremities was normal.  
Examination of the feet showed moderate tenderness of the 
metatarsophalangeal joints of both feet.  In pertinent part, 
the diagnoses were degenerative joint disease of the 
metatarsophalangeal joints, chronic alcoholism, without 
consumption for one year, and alcoholic encephalopathy with 
severe alteration in his level of mentation and decrease in 
his memory.  The examiner found no clinical evidence of 
peripheral neuritis of either hands or feet.  The sensory 
examinations were essentially normal.  There were absent 
tendon reflexes in both heels and diminished grip of both 
hands by 30 percent, which were thought to be expressions of 
his prior alcoholic excess.  The examiner noted that the 
veteran complained of burning, numbness, and tingling on the 
ventral surface of both feet and some numbness and tingling 
of the tips of his fingers.  However, the examiner found no 
evidence of peripheral neuropathy.  There was no muscle 
wasting or atrophy.  The sensory feelings on the ventral 
surfaces of his feet were found to be related to degenerative 
joint disease of the feet.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for appellate review 
and have a high probative value.

The Board recognizes that there is private and VA medical 
evidence showing a diagnosis of neuropathy secondary to the 
veteran's service-connected diabetes mellitus.  In turn, 
after reviewing the claims file and thoroughly examining the 
veteran, two VA examiners, who have been identified as 
medical doctors, found that the veteran did not have 
peripheral neuropathy.  The Board finds that the VA 
examination reports outweigh the other medical evidence that 
found a diagnosis of neuropathy.  Initially, the Board notes 
that the VA examinations are based on thorough neurologic 
examinations of the veteran.  Whereas, the diagnoses given in 
the other medical evidence appeared to mainly be based on the 
veteran's own history and his description of symptoms rather 
than neurologic examinations.  Further, on the whole the 
other medical evidence did not address the veteran's other 
feet disabilities, such as degenerative arthritis, and his 
chronic alcohol use.  Moreover, sensory examinations have 
consistently been normal, which further supports the finding 
that the veteran does not suffer from peripheral neuropathy.  
In sum, the two VA examinations outweigh the remaining 
medical evidence of record

Therefore, for the reasons stated above, the Board finds that 
service connection for peripheral neuropathy is not 
warranted.  Two highly probative VA examinations found no 
medical evidence that the veteran has peripheral neuropathy.  
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, given the absence of a current diagnosis of 
peripheral neuropathy, a preponderance of the evidence is 
against the veteran's claim for peripheral neuropathy.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for tinnitus, for 
bilateral hearing loss, for skin disability, for arthritis 
and for neuropathy.  The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


